DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on September 21, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SUE A PURVIS/            Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                            

Status of the Claims
Applicant’s election without traverse of Species 1, as shown in FIG. 1A, in the reply filed on June 24, 2020 is acknowledged. Non-elected Species, Claim 5 have been withdrawn from consideration. Claims 1-10, 13 and 18-20 are pending. 
.
   
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein in the non-depletable extension zone an effective dopant dose is greater than 2.5E12 cm-2” (claim 10).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-10, 13 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 18, recites: “wherein the device exhibits a first output charge gradient when a voltage between the drain layer and the source zones of the transistor cells increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, wherein the device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device ”.
depletion voltage” and “maximum drain/source voltage”.
Without knowing what the “depletion voltage and maximum drain/source voltage” are, one having ordinary skill in the art would not know how to obtain “first output charge gradient and second output charge gradient” by increasing from a depletion voltage of the semiconductor device to a maximum drain/source voltage or decreasing from the maximum drain/source voltage to the depletion voltage.

Further, without knowing these voltages, the “first and second output charge gradients” would not be determined. 
Without knowing how to determine these output charge gradients, one having ordinary skill in the art would not know how to “configure” the “first output charge gradient deviates by less than 5% from the second output charge gradient”.  
Therefore, claims 1-4, 6-10, 13 and 18-20 fail to enable one having ordinary skill in the art how to make and/or use the device.
Claim 1 further cites: “a power semiconductor device that comprises: a semiconductor body comprising transistor cells and a drift zone between a drain layer and the transistor cells, the transistor cells comprising source zones, wherein …, wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”.
According to the specification, in order to obtain “the first output charge gradient deviates by less than 5% from the second output charge gradient”, the device must comprises at least two of: smooth vertical doping profile 461, non-depletable extension zone 170, and low charge edge 695. (See para. [0059]).
However, the claimed device in lines 3-5, has none of the above required elements, or configured such that. 

Therefore, claims 1-4, 6-10 and 13 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Can a device only have “transistor cells and a drift zone between a drain layer and the transistor cells, the transistor cells comprising source zones” capable of the functions as claimed?  
Since the claimed device fails to “configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”, claims 1-4, 6-10 and 13 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Similarly, claim 18 recites: a semiconductor device comprising: 
a semiconductor body comprising: 
a drain layer extending to a rear surface of the semiconductor body; 
a drift zone disposed over the drain layer and having a lower dopant concentration than the drain layer; 
an active area comprising one or more transistor cells, each of the transistor cells comprising source zones disposed over the drift zone and extending to a main surface of the 
wherein …
wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient.

According to the specification, in order to obtain “the first output charge gradient deviates by less than 5% from the second output charge gradient”, the device must comprises at least two of: smooth vertical doping profile 461, non-depletable extension zone 170, and low charge edge 695. (See para. [0059]).
However, the claimed device, has none of the above required elements, or configured such that. 
Therefore, claims 18-20 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Can a device only have “a semiconductor body comprising: a drain layer extending to a rear surface of the semiconductor body; a drift zone disposed over the drain layer and having a lower dopant concentration than the drain layer; an active area comprising one or more transistor cells, each of the transistor cells comprising source zones disposed over the drift zone and extending to a main surface of the semiconductor body that is opposite from the rear surface, and a gate configured to control a conductive channel between the source zones and the drain layer” capable of the functions as claimed?  
configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”, claims 18-20 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHITA et al. (US Pub. No. 2008/0315297) of record.
With respect to claim 1, As best understood by Examiner, TAKASHITA teaches a switched-mode power supply comprising a power semiconductor device as claimed including: 
a semiconductor body (11) comprising transistor cells and a drift zone (11) between a drain layer (13) and the transistor cells, the transistor cells comprising source zones (16), 
wherein the device exhibits a first output charge gradient when a voltage between the drain layer (13) and the source zones (16) of the transistor cells increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, 
wherein the device exhibits a second output charge gradient when a voltage between the drain layer (13) and the source zones (16) of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and 
wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient. (See FIG. 1).

Regarding “the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”, 
It is disclosed that to obtain “the first output charge gradient deviates by less than 5% from the second output charge gradient”, the semiconductor device must comprise at least two of: smooth vertical doping profile 461, non-depletable extension zone 170, and low charge edge 695. (See para. [0059]).
Since the semiconductor device of TAKASHITA comprises all limitations as shown above, including: 
A. smooth vertical dopant profile of compensation structure 11/12, structure 12 is formed by filling the groove formed in semiconductor body 11, with material 12, thus, no deviation in concentration, hence “smooth vertical profile”.
B. non-depletable extension zone 22. 
Therefore, the semiconductor device of TAKASHITA is obviously capable of perform the same functions: 
 “wherein the device exhibits a first output charge gradient when a voltage between the drain layer and the source zones of the transistor cells increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, 
wherein the device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and 
wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”.  

Moreover, it is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to operate the semiconductor device TAKASHITA by increases the voltage between the drain layer and the source zones of the transistor cells from the depletion voltage of the semiconductor device to the maximum drain/source voltage of the semiconductor device, to obtain first output charge gradient, and decreases the voltage between the drain layer and the source zones of the semiconductor device from the maximum drain/source voltage to the depletion voltage of the semiconductor device, to obtain the second output charge gradient, since the device of TAKASHITA is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient, the device of TAKASHITA can functions as claimed without undue experimentation.   

With respect to claim 3, a vertical dopant profile of the first zones (11) and second zone (12) of TAKASHITA includes local maxima between local minima and the local maxima exceed the neighboring local minima by not more than 20%. (See FIGs. 3, 5, 7, 8).
Since first zone (11) is a part of the substrate itself, and the second zone (12) are deposited, thus the concentration, local minima-local maxima is constant. Hence, variation of not more than 20% is met.   

With respect to claim 4, the transistor cells of TAKASHITA are arranged in an active area  (1) of the semiconductor body (11), and an edge area (2) between the active area (1) and a lateral surface (left) of the semiconductor body (11) is devoid of transistor cells.  

With respect to claim 6, the edge area (2) of TAKASHITA in total comprises less first (11) and second (12) zones per volume unit than the active area (1) or is devoid of the first and second zones (FIGs. 1, 2).  
With respect to claim 7, the switched-mode power supply of TAKASHITA further comprises: an interlayer dielectric structure (23) adjoining a first surface of the semiconductor 
a non-depletable extension zone (22) in the semiconductor body (11) in a vertical projection of at least a portion of the gate construction (31), wherein the non-depletable extension zone (22) is of a conductivity type of body zones (15) of the transistor cells and electrically connected to one of the body zones (1). 

With respect to claim 8, the non-depletable extension zone (22) of TAKASHITA extends over at least 40% of a vertical projection of the gate construction (31). 
With respect to claim 9, the non-depletable extension zone (22) of TAKASHITA is electrically connected to a load electrode (17). 

With respect to claim 13, As best understood by Examiner, since the semiconductor device of TAKASHITA comprises the same elements as shown in claim 1 above, thus, the semiconductor device of TAKASHITA should be fully capable of the same performance of an areal on state resistance of the semiconductor device is less than 1.5 Ohm*mm2 and a breakdown voltage is greater than 600 V.  

With respect to claim 18, As best understood by Examiner, TAKASHITA teaches a semiconductor device as claimed including: 
a semiconductor body (11) comprising: 
a drain layer (13) extending to a rear surface of the semiconductor body (11); 
+); 
an active area (1) comprising one or more transistor cells, each of the transistor cells comprising source zones (16) disposed over the drift zone (11) and extending to a main surface of the semiconductor body (11) that is opposite from the rear surface, and a gate configured to control a conductive channel between the source zones (16) and the drain layer (13); 
wherein the semiconductor device exhibits a first output charge gradient when a voltage between the drain layer and the source zones increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, 
wherein the semiconductor device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and 
wherein the semiconductor device is configured such that the first output charge gradient deviates by less 282014P50497US 011012-2558 than 5% from the second output charge gradient.  (See FIGs. 1, 2).
Regarding “the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”, 
It is disclosed that to obtain “the first output charge gradient deviates by less than 5% from the second output charge gradient”, the semiconductor device must comprise at least two of: smooth vertical doping profile 461, non-depletable extension zone 170, and low charge edge 695. (See para. [0059]).
Since the semiconductor device of TAKASHITA comprises all limitations as shown above, including: 
smooth vertical dopant profile of compensation structure 11/12, structure 12 is formed by filling the groove formed in semiconductor body 11, with material 12, thus, no deviation in concentration, hence “smooth vertical profile”.
B. non-depletable extension zone 22. 
Therefore, the semiconductor device of SAKAMOTO is obviously capable of perform the same functions: 
 “wherein the device exhibits a first output charge gradient when a voltage between the drain layer and the source zones of the transistor cells increases from a depletion voltage of the semiconductor device to a maximum drain/source voltage of the semiconductor device, 
wherein the device exhibits a second output charge gradient when a voltage between the drain layer and the source zones of the semiconductor device decreases from the maximum drain/source voltage to the depletion voltage of the semiconductor device, and 
wherein the semiconductor device is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient”.  

Moreover, it is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to operate the semiconductor device TAKASHITA by increases the voltage between the drain layer and the source zones of the transistor cells from the depletion voltage of the semiconductor device to the maximum drain/source voltage of the semiconductor device, to obtain first output charge gradient, and decreases the voltage between the drain layer and the source zones of the semiconductor device from the maximum drain/source voltage to the depletion voltage of the semiconductor device, to obtain the second output charge gradient, since the device of TAKASHITA is configured such that the first output charge gradient deviates by less than 5% from the second output charge gradient, the device of TAKASHITA can functions as claimed without undue experimentation.   

With respect to claim 19, the drift zone (11) of TAKASHITA comprises a compensation structure, wherein the compensation structure includes first zones (11) of a first conductivity type (n) and second zones (12) of a second, opposite conductivity type (p), the first (11) and second (12) zones alternately arranged along a horizontal direction that is parallel to the main and rear surfaces, and wherein a vertical dopant profile of the first zones (11) includes local maxima between local minima and the local maxima exceed the neighboring local minima by not more than 20%. (See FIGs. 3, 5, 7, 9).
Since first zone (11) of TAKASHITA is a part of the substrate itself and second zone (12) is formed by deposition od material 12 into the grooves, thus the concentration, local minima-local maxima is constant. Hence, variation of not more than 20% is met.   
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAKASHITA  as applied to claim 7 above, and further in view of SAKAMOTO et al. (US Patent No. 6,498,368) of record.
With respect to claim 10, As best understood by Examiner, TAKASHITA teaches the power semiconductor device as described in claim 7 above including the non-depletable extension zone (22) having a dopant dose.
Thus, TAKASHITA is shown to teach all the features of the claim with the exception of explicitly disclosing the dose.
However, SAKAMOTO teaches a power semiconductor device including a non-depletable extension zone in a semiconductor body (2) in a vertical projection of at least a portion of gate construction (13b), wherein the non-depletable extension zone is of a conductivity type of body zones (5) of the transistor cells and electrically connected to one of the body zones (5), wherein the non-depletable extension zone having an effective dopant dose greater than 2.5E12 cm-2. (See FIG. 9).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the non-depletable extension zone of TAKASHITA having the effective dose as taught by SAKAMOTO to withstand high voltage and low loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829